Citation Nr: 1336773	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, evaluated as 10 percent disabling prior to September 4, 2013, and as 30 percent disabling from September 4, 2013.

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, evaluated as 10 percent disabling prior to September 4, 2013, and as 20 percent disabling from September 4, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, the RO in a September 2013 rating decision, granted an increased evaluation of 30 percent for the right upper extremity, and 20 percent for the left upper extremity peripheral neuropathy.

The Veteran's VA Form 9, dated August 4, 2009, reflects that he elected to have a Board hearing at a local VA office.  In August 19, 2009 correspondence, he clarified that he wanted a hearing before regional office personnel (i.e. a decision review officer).  In a March 2010 statement (VA Form 21-438), the Veteran cancelled his request for a hearing.  Thus, the Board will proceed to adjudicate the case based on the evidence of record.  

FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has cellulitis causally related to, or aggravated by, active service, to include herbicide exposure. 

2.  Throughout the rating period on appeal, the Veteran's diabetes mellitus type II has not required insulin, hypoglycemic agent, or regulation of activities.

3.  Prior to September 4, 2013, the Veteran's right upper extremity was productive of no more than mild impairment, which is analogous to no more than mild incomplete paralysis of the median nerve.

4.  From September 4, 2013, the evidence of record reflects that the Veteran's right upper extremity has been productive of no more than moderate impairment, which is analogous to no more than moderate incomplete paralysis of the median nerve.

5.  Prior to September 4, 2013, the Veteran's left upper extremity was productive of no more than mild impairment, which is analogous to no more than mild incomplete paralysis of the median nerve.

6.  From September 4, 2013, the Veteran's left upper extremity is productive of no more than moderate impairment, which is analogous to no more than moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cellulitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2013).

3.  The criteria for an evaluation in excess of 10 percent disabling prior to September 4, 2013, and in excess of 30 percent from September 4, 2013 for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2013).

4.  The criteria for an evaluation in excess of 10 percent disabling prior to September 4, 2013, and in excess of 20 percent from September 4, 2013 for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2008 and October 2008. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran in support of the claims.

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination has been obtained on the issues of rating diabetes and peripheral neuropathy.  The examination reports provided pertinent clinical findings which are based on diagnostic testing, the statements of the Veteran, and the Veteran's clinical records. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that a VA examination on the issue of entitlement to service connection for cellulitis is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present claim, there is no competent credible evidence of record which indicates that the Veteran's cellulitis during the pendency of his claim and appeal may be associated with the Veteran's service or with another service-connected disability.  Thus, VA need not provide an examination.  VA need not provide a medical opinion where the only supporting evidence of record is a conclusory lay assertion.  Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2013).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Ratings - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119 (2013).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119 (2013).
Rating Peripheral Neuropathy

Peripheral neuropathy is rated based on the affected nerves and whether the symptoms are analogous to complete paralysis or incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Cellulitis

The Veteran avers that he has cellulitis as a result of active service, to include exposure to herbicide exposure.  

Initially, the Board notes that the Veteran is not entitled to presumptive service connection.  The Veteran's DD 214 reflects that he had 11 months of overseas service and that he was awarded the Combat Action Ribbon, and the Vietnam Campaign Medal.  Assuming that the Veteran had service in Vietnam, he is presumed to have been exposed to herbicides.  

However, despite any presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in 

the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for cellulitis.  As service connection is not warranted on a presumptive basis, the Board will consider whether the evidence of record warrants a finding that the Veteran is entitled to service connection for cellulitis on a direct incurrence basis. 

Cellulitis is defined as an acute, diffuse, spreading, edematous, suppurative inflammation of the deep subcutaneous tissues and sometimes muscle, sometimes with abscess formation.  Acute is defined as having a short and relatively severe course.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Cellulitis is usually caused by infection of a wound, burn, or other cutaneous lesion by bacteria, especially group A streptococci and Staphylococcus arurea, but it may also occur in immunocompromised hosts or following erysipelas.  Erysipelas is an acute superficial form of cellulitis involving the dermal lymphatics, usually caused by infection with group A streptococci.

January 2008 VA clinical records reflect that the Veteran sought treatment for what "looks like an infected sebaceous cyst with surrounding cellulitis" on the right cheek.  The records reflect that the Veteran had had the cyst for one to two weeks.  The clinicians chose not to lance the lesion due to increased risk of superinfection with an open wound.  It was noted that the Veteran had a history of infected sebaceous cysts.  The Veteran was prescribed medication.  A January 28, 2008 VA clinical record reflects that the cyst had improved and the Veteran was finishing up his antibiotics.  (The Board notes that January 2008 was prior to the Veteran's claim for service connection.  Service connection claim requires, at a minimum, medical evidence of a current disability, not a past disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).
 
An April 3, 2008 telephone contact VA clinical note reflects that the Veteran reported a sebaceous cyst on the buttocks.  An April 5, 2008 private record from Danville Regional Medical Center reflects that the Veteran had a golf ball size lesion on the right perineum.  The clinical impression was cutaneous abscess localized cellulitis, consistent with MRSA (Methicillin-resistant Staphylococcus aureus (MRSA)).  The April 5, 2008 private record reflects that the Veteran reported that he had been having abscesses coming and going since 1967 and had had the last abscess one month earlier on the face.  Thus, during the pendency of the Veteran's claim, he had a diagnosis of cutaneous abscess localized cellulitis, consistent with MRSA.

In sum, the Veteran had an acute infection on the right check in January 2008 and an acute infection in the buttocks area in April 2008, both likely caused by a staph infection.  Thus, as they were likely caused by a staph infection, the evidence is against a finding that the Veteran had cellulitis due to herbicide exposure more than 30 years earlier.  

The Board has considered the Veteran's contention that he was treated for a skin disability in service, but finds that the evidence of record does not support a finding that he was treated for cellulitis or that any skin condition in service is related to a current skin disability.  

The Veteran's October 1968 report of medical history for enlistment purposes reflects that he reported that he had, or had previously had, boils.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had "boils - acne."  The Veteran's STRs reflect that the Veteran sought treatment on one occasion for a boil.  A December 1970 STR reflects that the Veteran had a boil on the neck which had been present for approximately one week.  The Veteran was also concerned about his persistent acne.  The diagnosis was furunculitis, acute and acne.  Furunculitis is an infection of a furuncle.  A furuncle is a painful nodule formed in the skin by circumscribed inflammation of the dermis and subcutaneous tissue, caused by staphylococci which enter through the hair follicles.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  
 
The Veteran's September 1971 report of medical examination for separation purposes is negative for any cellulitis.  The only body marks were a tattoo scar (USMC) on the lower right arm, a burn scar on the lower right arm below the tattoos scar, circumcision, and a vaccine scar of the upper left arm (VSULA)

In sum, the evidence reflects that the Veteran had boils prior to entrance into service, and in December 1970, he had an acute infection of a boil, which was no longer present when he separated from service in September 1971. 

The Board has also considered the Veteran's post-service clinical evidence of record but finds that it does not support a finding that the Veteran had continual cellulitis since service.  Private records from December 1973 to January 1983 reflect various complaints on 13 occasions; however none are for boils or cellulitis. 

An August 1981 private record reflects that the Veteran had no scars on the head, and no signs of any active organic disease.  His skin was noted to be warm, clear, and moist.  The report is entirely negative for any cellulitis or boils. 

There are numerous handwritten and typed clinical notes for approximately 70 dates of treatment between 1987 and 2005 for a variety of complaints; however, none are for cellulitis. 

November 2005 Piedmont Internal Medicine records reflect that the Veteran reported that his cholesterol medication made his skin itch.  He reported spots on the forehead, trunk, and right arm which he reported as itchy.  It was noted that "he has no boils and no acute pain."  He was diagnosed with folliculitis, for which he was prescribed doxycycline for two weeks.  The records reflect that with regard to the skin the Veteran has "occasional folliculitis on chest -[right] arm and scalp. 

A January 2009 VA dermatology outpatient note reflects that the Veteran had complaints of cystic acne of the face. 

The Board notes that the VA clinical record reflect a diagnosis of sebaceous cysts is 2006 and the 2005 private record reflect a diagnosis of folliculitis; however, such diagnoses are not synonymous with cellulitis.  A sebaceous cyst is a cyst secreting sebum and folliculitis is an inflammation of a follicle; whereas, cellulitis is an inflammation of the deep subcutaneous tissues.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The earliest post service clinical evidence of cellulitis is more than thirty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, there are numerous clinical records for the Veteran which are negative for cellulitis.  

The Board finds that any statement by the Veteran that he has had cellulitis since separation is inconsistent with the more objective clinical record as a whole, to include the Veteran's separation examination which does not reflect cellulitis, and the post service records which are negative for cellulitis for three decades after service.  Moreover, cellulitis is not a chronic condition which warrants presumptive service connection based on continuity of symptoms since service.  See 38 C.F.R. §§  3.307 and 3.309(a), and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In addition, by its definition, cellulitis is acute.  Thus, in order to warrant service connection, an essential requirement would be competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

In the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between cellulitis and active service, to include herbicide exposure and the acute furunculitis in 1970.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., boils).  To this extent, the Board finds that the Veteran is competent to report that he has current boils; however, he has not been shown to have the experience, training, or education necessary to identify the cause of the boils (e.g. staph infection, hair follicles, MSRA).  

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of infections and skin disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Diabetes Mellitus

The Veteran is service-connected for diabetes mellitus, evaluated as 10 percent disabling, effective from November 28, 2006.  The Veteran would be entitled to a 20 percent evaluation if the evidence reflected that his diabetes required insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  The Board has reviewed the Veteran's clinical records, which are summarized below, and finds that the evidence does not support a rating in excess of 10 percent for any period of time on appeal. 

January 2007 VA records reflect that the Veteran was provided information on oral and injectible medications for the treatment of diabetes.  An April 2007 VA record reflects that the Veteran takes medication for his diabetes and tries adhering to a diabetic diet.  Neither insulin, nor oral hypoglycemic agent, was listed as a medication.

An August 2007 VA examination report reflects that the Veteran reported no ketoacidosis.  He reported a hypoglycemic reaction one time per week.  He reported that he had not been hospitalized for his diabetes in the past year.  He also reported that his diabetes was controlled with diet, and that he sees his diabetic care provider every four to six months.

In an August 2007 statement, the Veteran noted that he was currently prescribed Dex 4 glucose tablets for low blood sugar.  An August 2007 VA active outpatient medication list notes that the Veteran was prescribed glucose for low blood sugar. 

A November 2008 VA clinical record reflects that the Veteran had diabetes mellitus.  It was noted that his diabetes was diagnosed and treatment started in October 2006.  A November 2008 VA examination report reflects that the Veteran's medication, but does not list medication for diabetes mellitus. 

A November 2011 VA clinical record reflects that the Veteran reported that he takes over-the-counter diabetic vitamins. 

A January 2013 VA clinical record reflects that the Veteran diabetic therapy was diet.

A September 2013 VA examination report reflects that the Veteran does not  require regulation of activities as part of medical management of diabetes mellitus.   It was noted that he had less than two visits per month to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  He had no episodes of ketoacidosis requiring hospitalizations over the past 12 months.  He did not have progressive unintentional weight loss attributable to diabetes mellitus, or progressive loss of strength attributable to diabetes mellitus.  It was noted that he had no treatment for his diabetes mellitus.

In sum, the record reflects that the Veteran's diabetes is treated by diet.  The evidence does not reflect that he has ever been prescribed insulin or oral hypoglycemic agent.  A hypoglycemic agent is one which lowers blood sugar.  The Veteran was, at one time, prescribed glucose for low blood sugar.  Thus, he was not prescribed a hypoglycemic agent to lower high blood sugar, but was rather prescribed glucose to raise low blood sugar, should it occur.  

As the Veteran's diabetes is not treated with insulin or an oral hypoglycemic agent, a rating of 20 percent is not warranted.  In addition, a rating in excess of 20 percent requires, at a minimum, insulin use and regulation of activities; the Veteran has neither.  (The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).)  

The Board has also considered Note 1 to DC 7913.  The Veteran also has diagnoses of coronary artery, pseudophakia status post bilateral cataracts, and erectile dysfunction, all of which are associated with diabetes mellitus, and which are service-connected, and separately compensated.  Thus, further discussion is not warranted. 

The Veteran has a diagnosis of peripheral neuropathy and is service-connected, and separately compensated, for peripheral neuropathy of the lower and upper extremities as associated with diabetes.  The Veteran's peripheral neuropathy of the upper extremities disabilities is discussed in further detail in the peripheral neuropathy section below, as it is on appeal.  As the Veteran has not appealed his evaluation for peripheral neuropathy of the lower extremities, further discussion is not warranted.  
. 
In sum, the Board finds that in examining the entire record, a rating in excess of 10 percent rating is not warranted for the Veteran's diabetes mellitus for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy of Upper Extremities

The Veteran's peripheral neuropathies of the upper extremities are evaluated under DC 8515.  DC 8515 distinguishes between the major and minor limbs.  The evidence reflects that the Veteran is right handed, thus, it is his major extremity. (See September 2013 VA examination report.)  For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under DC 8515, complete paralysis of the major median nerve warrants a 70 percent evaluation.  Severe incomplete paralysis of the major median nerve warrants a 50 percent evaluation, moderate incomplete paralysis warrants a 30 percent evaluation, and mild incomplete paralysis warrants a 10 percent evaluation.
 
Under DC 8515, complete paralysis of the minor median nerve warrants a 60 percent evaluation.  Severe incomplete paralysis of the minor median nerve warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and mild incomplete paralysis warrants a 10 percent evaluation.
 
The Board has reviewed the clinical evidence of record, as noted below, and finds that the Veteran's symptoms do not warrant a rating in excess of 10 percent prior to September 4, 2013, for which the Veteran's right and left upper extremities were evaluated as 10 percent disabling, which is the evaluation for mild incomplete paralysis.  In addition, the Veteran's symptoms do not warrant a rating in excess of 30 percent prior to September 4, 2013, for the right upper extremity, or a rating in excess of 20 percent for the left upper extremity, which is the evaluation for moderate incomplete paralysis.   

An August 2007 VA examination report reflects that the Veteran reported numbness and tingling of his hands and fingers.  The examiner stated as follows:

We tested for peripheral neuropathy of the upper extremities, and we found he has mild peripheral neuropathy of the fingers and hands to the wrist.  Strength of each upper extremity was normal.  The pulses were normal.  The reflexes were normal, hair growth was normal, and each grip was good.

A November 2008 VA examination report reflects that the Veteran had no peripheral neuropathy due to diabetes in either upper extremity.  Tinel's sign was negative bilaterally; indicating no irritated nerves.  The strength of both upper extremities was normal.  The pulses and reflexes were normal.  Hair growth was normal, warmth was normal, and each grip was good.  

A September 2013 VA examination report reflects that the Veteran reported moderate constant pain in the upper extremities, moderate paresthesias and/or dysesthesias in the upper extremities, and moderate numbness in the upper extremities.  With regard to his strength, he had 5/5 (full strength) of elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  His deep tendon reflexes were all normal for the upper extremities.  His light touch/monofilament was normal for the shoulder and for the inner/outer forearm; it was decreased, but not absent, for the hand/fingers.  The vibration test was normal for the upper extremities.  He did not have muscle atrophy, which would be indicative of some lack of use of the muscles.  He did not have trophic changes in the upper extremities noted.  

The September 2013 VA examination report also reflects that the Veteran had normal radial and ulnar nerves.  He had moderate incomplete paralysis of the right and left median nerves.  

Based on the evidence of record, the Board finds that higher ratings are not warranted for any period on appeal.  As noted in 2007 and 2008, the tests showed that the Veteran had, at most, mild peripheral neuropathy of the fingers and hands to the wrist.  He had a good grip with normal strength, pulses, warmth, reflexes, and hair growth.

The earliest clinical evidence of record of more than mild peripheral neuropathy is the 2013 examination report.  While the Veteran may be competent to state his symptoms, the Board finds that VA clinical test results are more probative because the Veteran has been diagnosed with other upper extremity disabilities, to include rotator cuff tear of the left shoulder with positive impingement and tendonitis, and right shoulder rotator cuff pathology and surgical repair.  

The 2013 report reflects that the only nerve affected is the median nerve, which had moderate incomplete paralysis.  The evidence is against a finding of complete paralysis, and against a finding of more than moderate incomplete paralysis at any time.  In this regard, the Board has considered that the Veteran has full strength of the elbows, wrists, grip, and pinching.  He also has normal deep tendon reflexes, and normal touch/monofilament of the shoulders and forearms, normal vibration testing, no trophic changes, and no muscle atrophy.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, an extraschedular rating is not warranted.  The rating criteria for peripheral nerves allows for symptoms to be classified as complete paralysis, or as mild, moderate, or severe incomplete paralysis.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  

The rating criteria for diabetes allows for a rating based on the effects of the disability as well as the means of treatment for the disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a September 2010 rating decision, the RO denied the Veteran's claim for TDIU.  At that time, the Veteran had service-connected disabilities with a combined rating of 70 percent disabling.  
The Veteran has been granted a 100 percent rating from October 21, 2011 for his PTSD.  He is also in receipt of special monthly compensation under 38 C.F.R. § 3.350(i) from October 21, 2011 because he has additional disabilities independently rated as 60 percent disabling.  See Bradley v. Peake, 22 Vet. App. 280(2008).  The evidence of record does not reflect that the Veteran's diabetes mellitus or peripheral neuropathies of the upper extremities increased in severity between September 2010 and October 2011 such that the issue of TDIU between those dates has been raised by the record.   

ORDER

Entitlement to service connection for cellulitis is denied.

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling, is denied.



Entitlement to an increased rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, evaluated as 10 percent disabling prior to September 4, 2013, and as 30 percent disabling from September 4, 2013 is denied.

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, evaluated as 10 percent disabling prior to September 4, 2013, and as 20 percent disabling from September 4, 2013 is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


